Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Office Action Summary


Claims 1-6 and 10-23 are pending and allowed in the application.   

Terminal Disclaimer

The terminal disclaimer filed on 28 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,339,542 (US Patent Application 14/188,469) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Response to Amendment

The examiner withdraws the double patenting rejections due to the terminal disclaimer.

Allowable Subject Matter

Claims 1-6 and 10-23 are pending and allowed in the application.  Please see the reasons for allowance below.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  The instant application has incorporated the allowable subject matter as the parent case, application 15/591,795 (now US 10,885,487), and is therefore deemed allowable, further in view of the terminal disclaimer to the '487 patent received on 23 September 2020.   

Additionally, it is noted that the claims limitations that are viewed to be the same or similar with respect to the allowed application 15/591,795 (now US 10,885,487) are the following.

a processor configured to automatically generate an expected earnings rate for said team member by multiplying the expected production parameter with said earnings data for said team member, wherein said processor is further configured to automatically generate and update, on an ongoing, continuous basis while performance of the production activity is underway, an evaluated earnings rate for said team member by multiplying the acquired actual production data for an actual working time period with the earnings data for said team member; and

a display in communication with said processor, said display configured to automatically show and update on an ongoing, continuous basis while performance of the production activity is underway said evaluated earnings rate for said team member over said actual working time period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fluegge et al. (U.S. Patent 8,050,889 B2) discloses a performance analysis system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S.S/Examiner, Art Unit 3623            

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623